Campbell, J.,
delivered the opinion of the court.
The word “ store ” is employed in § 585 of the code to designate a place where goods are sold. Although goods are usually kept for sale in a house, it is not true that their being kept in a house is necessary to constitute a store. Therefore, the fact that the appellant did not keep his goods in a house is not decisive of his liability to a privilege tax.
The evidence shows that the appellant is agent of J. C. Redus, of Copiah County, and as such has charge of two lumber-yards in Jackson, in which are placed and kept for sale lumber, and that he *84has not sold anything except lumber and shingles kept in open yards. Redus places lumber in the yards for sale, but how the shingles dealt in are obtained does not appear. If Redus manufactures lumber and transports it to Jackson for sale as his product, neither he nor his agent for its sale is required to pay a privilege tax for selling, but it does not appear from the evidence that this is the state of case. So far as the record shows, Redus may be engaged in buying and selling lumber which he puts in Jackson to be sold by the appellant, who, besides selling this lumber where it is stored; also sells shingles, which he procures for sale. The purpose of the statute is to impose a tax on every place where goods are deposited and sold by a dealer engaged in buying and selling goods. The producer of goods may sell them at the place of production or elsewhere without paying for the privilege of selling, but a dealer in goods not produced by him is required to pay for the privilege of keeping a store.
Affirmed.